Exhibit 10.1
 
AGREEMENT


This AGREEMENT made as of April 9th, 2008 by and among Tianshi Investment
Group., Ltd., a company formed under the laws of The British Virgin Islands
(“Investment”), Tianshi International Holdings Group Limited, a company formed
under the laws of The British Virgin Islands (“Holdings”), Tianjin Tianshi
Biological Development Co., Ltd., a Sino-Foreign joint venture formed under the
laws of the People’s Republic of China (“Biological”), and Tianjin Tianshi
Biological Engineering Co., Ltd, a Chinese-funded enterprise formed under the
laws of the People’s Republic of China (“Engineering”).


WITNESSETH:


WHEREAS, Holdings owns 80% of Biological and 100% of Tianjin Tianshi Life
Resources Co., Ltd., a wholly foreign-owned enterprise formed under the laws of
the People’s Republic of China (“Life Resources”); and


WHEREAS, Holdings is owed dividends from Biological and Biological is owed
monies from Engineering for products Biological has sold to Engineering.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties, intending to be legally bound, agree as follows:



 
1.
Investment shall pay Nine Hundred Thousand Dollars ($900,000) to Holdings, and
Holdings shall use such monies to increase its capital contribution in Life
Resources.




 
2.
Biological agrees to cancel Nine Hundred Thousand Dollars ($900,000) of accounts
receivable owed to it by Engineering.




 
3.
Holdings aggress to waive payment of a dividend owed to it by Biological in the
amount of Nine Hundred Thousand Dollars ($900,000).




 
4.
Engineering agrees to pay back Nine Hundred Thousand Dollars ($900,000) to
Investment.


 
 

--------------------------------------------------------------------------------

 


Exhibit 10.1

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
TIANSHI INTERNATIONAL INVESTMENT GROUP CO., LTD
 

By: /s/ Jinyuan Li  

Name: Jinyuan Li
Title: President


TIANSHI INTERNATIONAL HOLDINGS GROUP LIMITED.
 

By: /s/ Jinyuan Li  

Name: Jinyuan Li
Title: President


 
TIANJIN TIANSHI BIOLOGICAL DEVELOPMENT CO., LTD.
 

By: /s/ Yiqun Wu  

Name: Yiqun Wu
Title: Statutory Representative




TIANJIN TIANSHI BIOLOGICAL ENGINEERING CO., LTD
 

By: /s/ Yiqun Wu  

Name: Yiqun Wu
Title: Statutory Representative